—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition challenging respondents’ determination that petitioner is not qualified for the position of police officer. Respondents are “afforded wide discretion in determining the fitness of candidates for appointment. Such discretion is particularly necessary in hiring police officers, to whom higher standards of fitness and character may be applied (see, Matter of Havern v Senko, 210 AD2d 480)” (Matter of Ressa v County of Nassau, 224 AD2d 534). The exercise of that discretion will not be disturbed unless the determination is “irrational and arbitrary so as to warrant judicial intervention” (Matter of Choset v Nassau County Civ. Serv. Commn., 199 AD2d 264, 265). Upon our review of the record, including the results of the psychological evaluation and background investigation conducted by respondents, we conclude that respondents did not act irrationally or arbitrarily in determining that petitioner is not qualified for the position of police officer (see, Matter of Brussel v LoGrande, 137 AD2d 686; Matter of Metzger v Nassau County Civ. Serv. Commn., 54 AD2d 565, 566). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J.—CPLR art 78.) Present—Green, J. P., Lawton, Callahan, Doerr and Balio, JJ.